870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Paul LAROQUE, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF STATE, Defendant-Appellee.
No. 88-7830.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1989.Decided Feb. 24, 1989.Rehearing and Rehearing In Banc Denied March 21, 1989.

George Paul LaRoque, appellant pro se.
Nathan Dodell, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George Paul LaRoque appeals from the district court's order denying a petition for writ of mandamus.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   LaRoque v. United States Department of State, C/A No. 88-779-CRT (E.D.N.C. Nov. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny LaRoque's motion to reverse, vacate and remand.  LaRoque's motion to expedite is granted to the extent that his case has been considered as expeditiously as possible, consistent with the Court's docket